Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 

Status of Claims
	The status of the claims is as follows:
	Claims 1, 9, 13, and 23-32 are pending. Claims 1, 9, 23, 25-29, and 31-32 are currently amended. Claims 1, 9, 13, and 23-32 are examined.

Priority
Acknowledgment is made of a benefit claim to provisional application 62/979133, filed 02/20/2020. The specification and claims in the provisional are drawn to the same subject matter as in the instant application.

Information Disclosure Statement
The IDS filed 06/10/2021 and the IDS filed 02/24/2022 have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 13, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sarafraz-Ardakani et al (“Abscisic acid and cytokinin-induced carbohydrate and antioxidant levels regulation in drought-resistant and -susceptible wheat cultivar during grain filling under field conditions”, Int. J. Biosci., International Journal of Biosciences, ISSN: 2220-6655 (print), 222-5234 (Online) http://www.innspub.net, Vol. 5, No. 8, P. 11-24, 2014) in view of Shi et al (Shi H, Wang B, Yang P, Li Y, Miao F (2016) Differences in Sugar Accumulation and Mobilization between Sequential and NonSequential Senescence Wheat Cultivars under Natural and Drought Conditions. PLoS ONE 11(11): e0166155. doi:10.1371/journal.pone.0166155 https://doi.org/10.1371/journal.pone. 0166155) and further in view of Devisetty (US-9023762-B2, 05/2015).
Claims 1, 9, 13, and 23-32 are drawn to a method of improving grain yield of a wheat or rice plant by applying a mixture of ABA and the cytokinin 6-benzyladenine or forchlorfenuron wherein the ratio of ABA to cytokinins is from about 3:1 to about 1:1.  The mixture is applied during the reproductive,  ripening stage, or the growth cycle of the plant. The crop may be a barley, corn, or soybean. Wheat plants may be subject to drought stress. 
Sarafraz-Ardakani et al teach applying a mixture of cytokinin and ABA at about a 1:1 ratio as a foliar spray in irrigation and drought conditions on wheat in the start of the 2nd and 4th week after anthesis during the grain filling period (see the abstract and page 13, first paragraph in the first column, especially lines 6-10), resulting in an increase of total soluble carbohydrates, sucrose, and fructose content. The cytokinin BA was applied at 150 μL and ABA was applied at 100 μL. The instant specification, at paragraph [052] indicates that “about” means, plus or minus 10%. As a result, the ratio taught may be 1.2:1 which is close to 1:1.  In the Introduction on page 12, column 2, first full paragraph, it states that the present investigation was conducted to determine whether exogenous application of cytokinin and ABA applied as a mixture can improve drought tolerance in wheat more than individual applications of ABA and cytokinin even though the two named hormones operate antagonistically together in different levels of plant development and challenges to abiotic stress. It is noted that BA is known as 6-Benzylaminopurin, benzyl adenine, BAP, or BA; which is all the same synthetic cytokinin. Although the reference doesn’t specifically name the growth cycles of wheat or the growth cycle of other crops pertaining to when the foliar treatment is applied, in the first column of page 13, lines 6-16, the reference teaches that application of the BA/ABA treatment mixture was applied in the start of 2nd and 4th week after anthesis and were complete 21 and 28 days after anthesis. As a result, the reference teaches application  of a cytokinin/ABA mixture during the grain ripening stage.
Sarafraz-Ardakani et al do not teach a method of improving grain yield of a plant nor do they teach rice or other crops such as corn, barley, or soybean. Sarafraz-Ardakani et al also do not specifically name the exact growth cycles for different types of crops.
Shi et al teach that higher rates of soluble sugar accumulation is one of the reasons of triggering leaf non-sequential senescence, and higher rates of mobilization during leaf non-sequential senescence promotes high and stable wheat yield and drought tolerance (see abstract). In the Introduction, on page two, Shi et al state that some crop cultivars such as wheat and rice undergo sequential leaf senescence. At page 6, under Changes in Net Photosynthetic Rate of Flag Leaf and the Second Leaf under Natural and Drought conditions, Shi et al report that higher leaf net photosynthetic rates during grain filling stages is then conducive to an increase in grain weight.
Devisetty teaches that when ABA and BA are combined they should be combined at a ratio of 5:1 to 40:1 (see column 6, lines 41-44).
It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to add a mixture of exogenous ABA and cytokinin to wheat and other cereal crops during the growth phase in order to increase the carbohydrate content as taught by Sarafraz-Ardakani et al which subsequently would have resulted in increased grain yield as taught by Shi et al, especially in drought-stressed conditions. It further would have been obvious to optimize the ratio of cytokinin to ABA to include about 1:1 on the lower ratio end to higher relative concentrations of ABA as taught by Devisetty of 5:1-40:1 ratios. It would have been obvious to determine what the results between the two end points taught by Sarafraz-Ardakani et al and Devisetty are because of the gap in teaching of the successful 1:1.5 ratio as taught by Sarafraz-Ardakani et al and the successful 5:1 ratio as taught by Devisetty. It would have been futher obvious to combine Devisetty with Sarafraz-Ardakani et al to arrive at the instant invention because the application timing of the cytokinin/ABA mixture was set forth in Sarafraz-Ardakani et al and the ratios taught by Devisetty and Sarafraz-Ardakani et al comprise two end-points of a range, both end-points of which showed success in improving grain filling and yield, especially under drought conditions. As a result, one of ordinary skill in the art would have been motivated to determine the optimal rates between the two end points and to ultimately choose the least expensive ratio of 1:1.

Response to Arguments
The claim amendments dated 2/24/2022 obviated the rejections of record and the arguments presented were persuasive. The following arguments presented by applicant are addressed in so far as they read on the newly applied rejection under 35 USC 103 as being unpatentable over Sarafraz-Ardakani et al (“Abscisic acid and cytokinin-induced carbohydrate and antioxidant levels regulation in drought-resistant and -susceptible wheat cultivar during grain filling under field conditions”, Int. J. Biosci., International Journal of Biosciences, ISSN: 2220-6655 (print), 222-5234 (Online) http://www.innspub.net, Vol. 5, No. 8, P. 11-24, 2014) in view of Shi et al (Shi H, Wang B, Yang P, Li Y, Miao F (2016) Differences in Sugar Accumulation and Mobilization between Sequential and NonSequential Senescence Wheat Cultivars under Natural and Drought Conditions. PLoS ONE 11(11): e0166155. doi:10.1371/journal.pone.0166155 https://doi.org/10.1371/journal.pone. 0166155) and further in view of Devisetty (US-9023762-B2, 05/2015).
Applicant argues that Devisetty teaches when ABA and BA are combined at a ratio of 1:1, 2:1, and 4:1 it relates only to treatment of seeds and that non-seed application of the mixture is only taught at a ratio of 5:1-40:1 and there is no indication of what amounts to apply during the claimed growth stages. Due to the differing effects of ABA and BA depending on application timing, a skilled artisan would not have been motivated to change the ratio because of too many variables including application timing and ratios.
This argument has been carefully considered, however is not persuasive because the newly applied reference of Sarafraz-Ardakani et al teach the timing and a lower end point in the ratios that resulted in success. Devisetty teaches the upper end point in a range of successful ratios. This, invites an optimization between the two end points in order to determine the least expensive yet still successful mixture ratio. With regard to application timing, Sarafraz-Ardakani et al teach the timing in the growth cycle of wheat plants that would have easily been extrapolated to other cereal plants.
Applicant, also argues unexpected results commensurate in scope with the claimed invention showing more than an additive effect on grain yield of wheat when grown under drought stress conditions.
This argument has been carefully considered, however is not persuasive because Sarafraz-Ardakani et al essentially predicted such unexpected results when they posed the question in the second column of page 12 as to whether exogenous application of a cytokinin and ABA mixture would interact such that drought tolerance can be improved more than individual application of ABA and a cytokinin. They also recognize that the two hormones operate antagonistically together in different levels of plant development and plant challenges to abiotic stress.


Conclusion
	No claim is allowed.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, approx. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661